DETAILED ACTION
Claims 1 – 20 have been presented for examination.  Claims 1 – 3, 5, 8 – 10, 12, 14 – 16, 18 and 20 are currently amended.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
During an interview on 02/11/2021 and 02/16/2021, Applicant declined to roll up at least claim 3 (and similar claims) in order to put the Application in condition for Allowance (see interview summary).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections under 35 U.S.C. §103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “The examiner states on page 47 of the OA with reference to claim 5 that Skruch, and by implication Han, fail to teach "wherein behavior of the dynamic object is based on an analysis of real-world roadway accidents." However, the examiner states that these features are taught in page 185 and Figure 8.7 of Gietelink. Gietelink discloses "selection of relevant scenarios [] based on a statistical analysis of vehicle accidents," on page 185 but does not describe a "dynamic object [that] 

Applicant appears to argue that the amended “where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents” modifies the claim scope beyond merely changing the behavior of the dynamic object.  The claims are given the broadest reasonable interpretation in light of the specification (see MPEP 2111).  Examiner notes that the broadest reasonable interpretation of the recited “determining … that a critical period is occurring … based on a presence of a dynamic object in a monitored area …” encompasses merely detecting that the dynamic object is present in the defined area, irrespective of how the dynamic object behaves after entering the defined area.  This amounts to detecting that a critical period is occurring based on “geometric proximity” and is explicitly supported in the disclosure (see Figure 5 and Paragraph 65 “The non-critical frame 505 and the critical frame 510 also include a second virtual dynamic object "o2" which is not present in the monitored area in the non-critical frame 505 but is present in the monitored area in the critical frame 510.”).  Further, it is explicitly disclosed that the analysis of real-world roadway accidents modifies the behavior of the dynamic only, and potentially only in the defined area (see the instant application Paragraph 108 “the behavior data 262 may be extracted by the computer system 200 based on an analysis of real-world roadway accidents performed by the computer system 200 … the behavior described by the behavior data 262 may include the last behavior in a chain of behaviors that culminated in the roadway accident”).  Further, it is explicitly disclosed that the “critical” behavior related to the dynamic object relates to entering the defined area, and does not necessarily require any more complex analysis of the behavior after entering the (see the instant application Paragraph 109 “This portion of the behavior data 262 may specify that the object engage in critical behavior by entering a monitored area which is monitored by the logging system 199”).  Therefore Applicant’s arguments are not persuasive.

Applicant argues that Gietlink does not teach the amended “where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents”.  The requirements for an obviousness rejection are discussed in MPEP 2141.  Examiner notes that Gietelink explicitly teaches that one of the statistically extracted groups of a roadway accident is "rear-end with object" (see Page 185), which is almost identical to the emergency situation analyzed in Han (see Figure 10). More specifically, Han teaches that "behaviors of the ACC/CA vehicle in unexpected emergency driving situations are investigated ... The subject ACC/CA vehicle follows on a preceding vehicle" with respect to "a box-shaped object dropped from preceding vehicle", however is silent on how/why this situation is "investigated" (see Page 2131).  Gietelink teaches that "to identify the relevant scenarios for PreScan simulations and VeHIL testing, an accident study is performed ... the goal of this study is to ... facilitating a randomized simulation study". Therefore Gietelink explicitly teaches that the same scenario used in Han can be derived as a relevant scenario (and thereby imparting the dynamic objects with the related behaviors), and with the explicit purpose of testing an ADAS system.  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Claims 2-7 depend on claim 1 and are patentable for at least the same reasons as claim 1
…

…
The cited portions of the references fail to teach or suggest the features of amended claim 14 for similar reasons as claim 1. Claims 15-20 depend on claim 15 and are patentable for at least the same reasons as claim 14.”

	Applicant’s arguments are not persuasive based on the preceding remarks.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance over the prior art: 
None of the prior art of record taken individually or in combination with the prior art of record disclose the claim 3 (and similarly claim 10 and 16) method comprising: “causing a display panel to visually depict a second simulation of the virtual control system, wherein the second simulation visually depicts the virtual roadway environment during the critical period, the dynamic object present in the monitored area during the critical period and how the virtual vehicle responded to the dynamic object during the critical period” (from claim 1), and “storing critical period data from the first simulation that is limited so that the critical period data consists of a description of a set of features that are present in the first simulation during the particular frame when the critical period is occurring, wherein the second simulation is generated based on the stored critical period data” (from claim 2), and “wherein the set of features consists of the following: a frame identifier of the particular frame; a scenario input associated with the particular frame; a dynamic object identifier of the dynamic object present in the monitored area for the particular frame; relative speed data that describes a difference in speed between the virtual vehicle and the dynamic object present in the monitored area for the autonomous features being provided by the virtual control system at a time of the particular frame” (from claim 3),  in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.  More specifically, the stored critical period data is limited to comprise six specific features, and the second simulation is generated based on these stored features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 11, 13 - 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. “Evaluation of Integrated ACC (Adaptive Cruise Control)/CA(Collision Avoidance) on a Virtual Test Track” (henceforth “Han”) in view of Skruch et al. “The Simulation Strategy and Its Realization in the Development Process of Active Safety and Advanced Driver Assistance Systems” (henceforth “Skruch”), and further in view of Geitelink, O. “Design and Validation of Advanced Driver Assistance Systems” (henceforth “Gietelink (2007)”).  Han, Skruch and Gietelink (2007) are analogous art because they are in the same field of autonomous vehicles, and because they solve the same problem of testing performance of a virtual control system included in a virtual vehicle.

With regard to claim 1, Han teaches a method comprising:
executing a first simulation for testing a performance of a virtual control system included in a virtual vehicle (Han: Figure 1 a vehicle simulator 
    PNG
    media_image1.png
    212
    339
    media_image1.png
    Greyscale
, and [Page 2128, Middle] a controller implementing an adaptive cruise control function is tested and validated “Problems appeared in conventional driving simulator can be eliminated and improved in this study and utilize and maximize ACC driving simulator to test and validate controller of vehicles.”)
wherein the first simulation includes a plurality of frames that visually depict the virtual vehicle moving in a virtual roadway environment (Han: [Figure 11] a virtual vehicle visually animated on a virtual roadway
    PNG
    media_image2.png
    229
    342
    media_image2.png
    Greyscale
, and [Figure 12] the virtual vehicle can be depicted on the virtual roadway from the viewpoint of a human driver 
    PNG
    media_image3.png
    193
    313
    media_image3.png
    Greyscale
)
determining, for a particular frame of the plurality of frames, that a critical period is occurring in the particular frame based on a presence of a dynamic object in a monitored area during the particular frame (Han: [Figure 10] the exact times are known throughout the simulated emergency driving situation (determining, for a particular frame), and there is specific area of detection in front of the following vehicle (in a monitored area during the particular frame) 
    PNG
    media_image4.png
    246
    378
    media_image4.png
    Greyscale
, and [Page 2131, Top] an emergency driving situation is detected by the range radar sensor (that a critical period is occurring in the particular frame based on a presence of a dynamic object) “Behaviors of the ACC/CA vehicle in unexpected emergency driving situations are investigated by using the multi-vehicle simulator on the VTT.  Fig. 10 shows the driving scenario of an emergency driving situation. … the obstacle is detected by the range radar sensor.”, and [Page 2128, Top] the responses and all the visualizations are updated in real time (of the plurality of frames) “computers interfacing between driver and real-time controller and real-time rendering tool representing visual and audio information computed in real time and these subsystem must be integrated organically to succeed in real-time simulator”)

Han does not appear to explicitly disclose: causing a display panel to visually depict a second simulation of the virtual control system, wherein the second simulation visually depicts the virtual roadway environment during the critical period, the dynamic 

However Skruch teaches:
causing a display panel to visually depict a second simulation of a virtual control system (Skruch: [Figure 10] the re-simulation of an ADAS Electronic Control Unit (ECU) can be outputted to a display (causing a display panel to visually depict a second simulation of a virtual control system) 
    PNG
    media_image5.png
    305
    359
    media_image5.png
    Greyscale
)
wherein the second simulation visually depicts a virtual roadway environment during a critical period, a dynamic object present in a monitored area during the critical period and how a virtual vehicle responded to the dynamic object during the critical period (Skruch: [Figure 8] the re-simulation includes the raw video frames (the second simulation visually depicts) 
    PNG
    media_image6.png
    480
    508
    media_image6.png
    Greyscale
, and [Page 5, Right Column] the re-simulation is for specific scenarios for which the ADAS algorithms are being tested (during a critical period) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases.”, and [Page 6, Left Column] the re-simulation replays the same raw frames and sensor values as inputs to the ADAS algorithms, where the ADAS algorithm would respond the same way if provided with the same inputs (how a virtual vehicle responded to the dynamic object) “Radar looks and raw video frames are being logged with time stamps … These data streams constitute the basis for further processing and do not change during re-simulation. …  4. The resulting fusion objects along with vehicle state and vision objects (signs, lanes, barriers, etc.) constitute an input to ADAS features functions. The output of ADAS algorithms is control and information signal sent to actuators (like brakes, torque, lights, steering wheel) or to HMI cluster via CAN & FlexRay bus.”, and [Figure 3] the recorded data could be from a virtual environment (a virtual roadway environment), and would could record the various components contained therein (a dynamic object present in a monitored area) 
    PNG
    media_image7.png
    528
    315
    media_image7.png
    Greyscale
, and [Page 4, Right Column])
determining that one or more vehicle control systems that provide features during a critical period are not in compliance with a software model for the virtual control system (Skruch [Page 6, Right] a false positive event is detected by analyzing logs from the simulation (determining that vehicle controls systems are not in compliance), with respect to a where the errors could be the result of low quality input data affecting the quality and reliability of the algorithm output (with a model of the virtual control system) “The noisy yaw rate signal or insufficient lane markers recognition status can lead to selecting oncoming vehicle as ACC target which is called a false positive event. Such situations are detected during scripts execution on the collected logs.”, and [Figure 3] data collected from a simulation framework in combination with virtual or re-simulated environment is used for verification (determining that vehicle control systems are), where the ADAS system can be wholly represented in software (a software model for the virtual control system))
determining a modification for the software model based on how the virtual vehicle responded to the dynamic object during the critical period (Skruch [Page 6, Right and Figure 9] a control algorithm is debugged to remove errors after incorrect target selection based on a root cause analysis (determining modifications for the software model), where the errors could be the result of low quality input data affecting the quality and reliability of the algorithm output, where the re-simulation includes a visual display of the same scenario with only the control algorithm modified (how the virtual vehicle responded during the critical period) in order to check if the algorithm is appropriately modified (modifications based on) “Debugging of almost every advanced algorithm is a complicated and time-consuming process … The noisy yaw rate signal or insufficient lane markers recognition status can lead to selecting oncoming vehicle as ACC target which is called a false positive event … Root cause of a false positive event is traced resulting in algorithm tunes and adjustments.  … Logs are re-simulated to check if the problem persists.  Fig. 9. presents the generated output from the script execution before and after the algorithm fix” 
    PNG
    media_image8.png
    679
    397
    media_image8.png
    Greyscale
, and [Page 5, Left and Figure 5] the debugging of the control algorithm can be performed iteratively until the performance is acceptable (based on how the virtual vehicle responded) “This allows in the future for a quick selection of logs from interesting categories and then quick verification of the implemented changes. Data collection and analysis work flow is presented in Fig. 5.” 
    PNG
    media_image9.png
    253
    420
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator disclosed by Han with the re-simulation of test scenarios from data collected from a previous simulation disclosed by Skruch. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the cost to validate the performance of an ADAS system (Skruch: [Page 6, Right Column] “Summing up, the unveiled methodology is a cost effective alternative to perform high resource consuming drives and real world validation.”)

Han in view of Skruch does not appear to explicitly disclose: where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents.

However Gietelink (2007) teaches:
where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents (Gietelink (2007): [Page 185 and Figure 8.7] simulation test scenarios are generated by analyzing accident statistics “When only two-vehicle crashes with an occurrence rate above 5% are considered, the four remaining categories are ‘rear-end with vehicle’, ‘head-on’, ‘turning-left’, and ‘crossing-scenario’, as illustrated in Figure 8.7. These scenarios cover 72% of all accidents reported in the NASSCDS and 99% of all vehicle-to-vehicle collisions.” 
    PNG
    media_image10.png
    391
    734
    media_image10.png
    Greyscale
, and Page 184, Top the test scenarios are used in performing, where the simulated vehicles would have behaviors based on the selected scenario as shown in Figure 8.7 “To identify the relevant scenarios for PreScan simulations and VeHIL testing, an accident study is performed”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator with a re-simulation of test scenarios based on data collected from a previous simulation disclosed by Han in Gielink (2007): [Page 191 and Figure 8.14 and Algorithm 5.7] “According to Step 6 of Algorithm 5.7, a limited number of critical scenarios is used in a test schedule for VeHIL testing. Figures 8.14(a), (b), (e), and (f) successively show the corresponding test setup in VeHIL for the selected generic pre-crash scenarios” 
    PNG
    media_image11.png
    370
    730
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    413
    695
    media_image12.png
    Greyscale
)

With regard to claim 8, Han teaches a system including a processor communicatively coupled to a non-transitory memory and a display panel, wherein the non-transitory memory stores computer code which, when executed by the processor causes the processor to: (Han: [Figure 1] the vehicle simulator comprises a host computer and a display 
    PNG
    media_image13.png
    322
    514
    media_image13.png
    Greyscale
, and [Page 2128, Right Column] the simulator comprises MATLAB/SIMULINK program software which is executed by the host computer, and programs can be downloaded to other devices (non-transitory memory stores computer code) “ACC algorithm is programmed with MatLab/Simulink of Mathworks as shown in Fig. 2 and this program can be modified by host computer. Host computer also can compile, execute and download program to”)
execute a first simulation for testing a performance of a virtual control system included in a virtual vehicle (Han: Figure 1 a vehicle simulator 
    PNG
    media_image1.png
    212
    339
    media_image1.png
    Greyscale
, and [Page 2128, Middle] a controller implementing an adaptive cruise control function is tested and validated “Problems appeared in conventional driving simulator can be eliminated and improved in this study and utilize and maximize ACC driving simulator to test and validate controller of vehicles.”)
wherein the first simulation includes a plurality of frames that visually depict the virtual vehicle moving in a virtual roadway environment (Han: [Figure 11] a virtual vehicle visually animated on a virtual roadway
    PNG
    media_image2.png
    229
    342
    media_image2.png
    Greyscale
, and [Figure 12] the virtual vehicle can be depicted on the virtual roadway from the viewpoint of a human driver 
    PNG
    media_image3.png
    193
    313
    media_image3.png
    Greyscale
)
determine, for a particular frame of the plurality of frames, that a critical period is occurring in the particular frame based on a presence of a dynamic object in a monitored area during the particular frame (Han: [Figure 10] the exact times are known throughout the simulated emergency driving situation (determining, for a particular frame), and there is specific area of detection in front of the following vehicle (in a monitored area during the particular frame) 
    PNG
    media_image4.png
    246
    378
    media_image4.png
    Greyscale
, and [Page 2131, Top] an emergency driving situation is detected by the range radar sensor (that a critical period is occurring in the particular frame based on a presence of a dynamic object) “Behaviors of the ACC/CA vehicle in unexpected emergency driving situations are investigated by using the multi-vehicle simulator on the VTT.  Fig. 10 shows the driving scenario of an emergency driving situation. … the obstacle is detected by the range radar sensor.”, and [Page 2128, Top] the responses and all the visualizations are updated in real time (of the plurality of frames) “computers interfacing between driver and real-time controller and real-time rendering tool representing visual and audio information computed in real time and these subsystem must be integrated organically to succeed in real-time simulator”)

Han does not appear to explicitly disclose: cause the display panel to visually depict a second simulation of a virtual control system, wherein the second simulation visually depicts a virtual roadway environment during a critical period, a dynamic object present in a monitored area during the critical period and how a virtual vehicle responded to the dynamic object during the critical period.

However Skruch teaches:
cause a display panel to visually depict a second simulation of a virtual control system (Skruch: [Figure 10] the re-simulation of an ADAS Electronic Control Unit (ECU) can be outputted to a display (causing a display panel to visually depict a second simulation of a virtual control system) 
    PNG
    media_image5.png
    305
    359
    media_image5.png
    Greyscale
)
wherein the second simulation visually depicts a virtual roadway environment during a critical period, a dynamic object present in a monitored area during the critical period and how a virtual vehicle responded to the dynamic object during the critical period (Skruch: [Figure 8] the re-simulation includes the raw video frames (the second simulation visually depicts) 
    PNG
    media_image6.png
    480
    508
    media_image6.png
    Greyscale
, and [Page 5, Right Column] the re-simulation is for specific scenarios for which the ADAS algorithms are being tested (during a critical period) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases.”, and [Page 6, Left Column] the re-simulation replays the same raw frames and sensor values as inputs to the ADAS algorithms, where the ADAS algorithm would respond the same way if provided with the same inputs (how a virtual vehicle responded to the dynamic object) “Radar looks and raw video frames are being logged with time stamps … These data streams constitute the basis for further processing and do not change during re-simulation. …  4. The resulting fusion objects along with vehicle state and vision objects (signs, lanes, barriers, etc.) constitute an input to ADAS features functions. The output of ADAS algorithms is control and information signal sent to actuators (like brakes, torque, lights, steering wheel) or to HMI cluster via CAN & FlexRay bus.”, and [Figure 3] the recorded data could be from a virtual environment (a virtual roadway environment), and would could record the various components contained therein (a dynamic object present in a monitored area) 
    PNG
    media_image7.png
    528
    315
    media_image7.png
    Greyscale
, and [Page 4, Right Column])
determine that one or more vehicle control systems that provide features during a critical period are not in compliance with a software model for the virtual control system (Skruch [Page 6, Right] a false positive event is detected by analyzing logs from the simulation (determining that vehicle controls systems are not in compliance), with respect to a where the errors could be the result of low quality input data affecting the quality and reliability of the algorithm output (with a model of the virtual control system) “The noisy yaw rate signal or insufficient lane markers recognition status can lead to selecting oncoming vehicle as ACC target which is called a false positive event. Such situations are detected during scripts execution on the collected logs.”, and [Figure 3] data collected from a simulation framework in combination with virtual or re-simulated environment is used for verification (determining that vehicle control systems are), where the ADAS system can be wholly represented in software (a software model for the virtual control system))
determine a modification for the software model based on how the virtual vehicle responded to the dynamic object during the critical period (Skruch [Page 6, Right and Figure 9] a control algorithm is debugged to remove errors after incorrect target selection based on a root cause analysis (determining modifications for the software model), where the errors could be the result of low quality input data affecting the quality and reliability of the algorithm output, where the re-simulation includes a visual display of the same scenario with only the control algorithm modified (how the virtual vehicle responded during the critical period) in order to check if the algorithm is appropriately modified (modifications based on) “Debugging of almost every advanced algorithm is a complicated and time-consuming process … The noisy yaw rate signal or insufficient lane markers recognition status can lead to selecting oncoming vehicle as ACC target which is called a false positive event … Root cause of a false positive event is traced resulting in algorithm tunes and adjustments.  … Logs are re-simulated to check if the problem persists.  Fig. 9. presents the generated output from the script execution before and after the algorithm fix” 
    PNG
    media_image8.png
    679
    397
    media_image8.png
    Greyscale
, and [Page 5, Left and Figure 5] the debugging of the control algorithm can be performed iteratively until the performance is acceptable (based on how the virtual vehicle responded) “This allows in the future for a quick selection of logs from interesting categories and then quick verification of the implemented changes. Data collection and analysis work flow is presented in Fig. 5.” 
    PNG
    media_image9.png
    253
    420
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator disclosed by Han with the re-simulation of test scenarios from data collected from a previous simulation disclosed by Skruch. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the cost to validate the performance of an ADAS system (Skruch: [Page 6, Right Column] “Summing up, the unveiled methodology is a cost effective alternative to perform high resource consuming drives and real world validation.”)

Han in view of Skruch does not appear to explicitly disclose: where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents.

However Gietelink (2007) teaches:
where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents (Gietelink (2007): [Page 185 and Figure 8.7] simulation test scenarios are generated by analyzing accident statistics “When only two-vehicle crashes with an occurrence rate above 5% are considered, the four remaining categories are ‘rear-end with vehicle’, ‘head-on’, ‘turning-left’, and ‘crossing-scenario’, as illustrated in Figure 8.7. These scenarios cover 72% of all accidents reported in the NASSCDS and 99% of all vehicle-to-vehicle collisions.” 
    PNG
    media_image10.png
    391
    734
    media_image10.png
    Greyscale
, and Page 184, Top the test scenarios are used in performing, where the simulated vehicles would have behaviors based on the selected scenario as shown in Figure 8.7 “To identify the relevant scenarios for PreScan simulations and VeHIL testing, an accident study is performed”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator with a re-simulation of test scenarios based on data collected from a previous simulation disclosed by Han in Gielink (2007): [Page 191 and Figure 8.14 and Algorithm 5.7] “According to Step 6 of Algorithm 5.7, a limited number of critical scenarios is used in a test schedule for VeHIL testing. Figures 8.14(a), (b), (e), and (f) successively show the corresponding test setup in VeHIL for the selected generic pre-crash scenarios” 
    PNG
    media_image11.png
    370
    730
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    413
    695
    media_image12.png
    Greyscale
)

With regard to claim 14, Han teaches a computer program product comprising a non-transitory memory of a computer system storing computer-executable code that, when executed by a processor, causes the processor to: (Han: [Figure 1] the vehicle simulator comprises a host computer 
    PNG
    media_image13.png
    322
    514
    media_image13.png
    Greyscale
, and [Page 2128, Right Column] the simulator comprises MATLAB/SIMULINK program software which is executed by the host computer, and programs can be downloaded to other devices “ACC algorithm is programmed with MatLab/Simulink of Mathworks as shown in Fig. 2 and this program can be modified by host computer. Host computer also can compile, execute and download program to”)
execute a first simulation for testing a performance of a virtual control system included in a virtual vehicle (Han: Figure 1 a vehicle simulator 
    PNG
    media_image1.png
    212
    339
    media_image1.png
    Greyscale
, and [Page 2128, Middle] a controller implementing an adaptive cruise control function is tested and validated “Problems appeared in conventional driving simulator can be eliminated and improved in this study and utilize and maximize ACC driving simulator to test and validate controller of vehicles.”)
wherein the first simulation includes a plurality of frames that visually depict the virtual vehicle moving in a virtual roadway environment (Han: [Figure 11] a virtual vehicle visually animated on a virtual roadway
    PNG
    media_image2.png
    229
    342
    media_image2.png
    Greyscale
, and [Figure 12] the virtual vehicle can be depicted on the virtual roadway from the viewpoint of a human driver 
    PNG
    media_image3.png
    193
    313
    media_image3.png
    Greyscale
)
determine, for a particular frame of a plurality of frames, that a critical period is occurring in the particular frame based on a presence of a dynamic object in a monitored area during the particular frame (Han: [Figure 10] the exact times are known throughout the simulated emergency driving situation (determining, for a particular frame), and there is specific area of detection in front of the following vehicle (in a monitored area during the particular frame) 
    PNG
    media_image4.png
    246
    378
    media_image4.png
    Greyscale
, and [Page 2131, Top] an emergency driving situation is detected by the range radar sensor (that a critical period is occurring in the particular frame based on a presence of a dynamic object) “Behaviors of the ACC/CA vehicle in unexpected emergency driving situations are investigated by using the multi-vehicle simulator on the VTT.  Fig. 10 shows the driving scenario of an emergency driving situation. … the obstacle is detected by the range radar sensor.”, and [Page 2128, Top] the responses and all the visualizations are updated in real time (of the plurality of frames) “computers interfacing between driver and real-time controller and real-time rendering tool representing visual and audio information computed in real time and these subsystem must be integrated organically to succeed in real-time simulator”)

Han does not appear to explicitly disclose: cause a display panel to visually depict a second simulation of the virtual control system, wherein the second simulation 

However Skruch teaches:
cause a display panel to visually depict a second simulation of a virtual control system (Skruch: [Figure 10] the re-simulation of an ADAS Electronic Control Unit (ECU) can be outputted to a display (causing a display panel to visually depict a second simulation of a virtual control system) 
    PNG
    media_image5.png
    305
    359
    media_image5.png
    Greyscale
)
wherein the second simulation visually depicts a virtual roadway environment during a critical period, a dynamic object present in a monitored area during the critical period and how a virtual vehicle responded to the dynamic object during the critical period (Skruch: [Figure 8] the re-simulation includes the raw video frames (the second simulation visually depicts) 
    PNG
    media_image6.png
    480
    508
    media_image6.png
    Greyscale
, and [Page 5, Right Column] the re-simulation is for specific scenarios for which the ADAS algorithms are being tested (during a critical period) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases.”, and [Page 6, Left Column] the re-simulation replays the same raw frames and sensor values as inputs to the ADAS algorithms, where the ADAS algorithm would respond the same way if provided with the same inputs (how a virtual vehicle responded to the dynamic object) “Radar looks and raw video frames are being logged with time stamps … These data streams constitute the basis for further processing and do not change during re-simulation. …  4. The resulting fusion objects along with vehicle state and vision objects (signs, lanes, barriers, etc.) constitute an input to ADAS features functions. The output of ADAS algorithms is control and information signal sent to actuators (like brakes, torque, lights, steering wheel) or to HMI cluster via CAN & FlexRay bus.”, and [Figure 3] the recorded data could be from a virtual environment (a virtual roadway environment), and would could record the various components contained therein (a dynamic object present in a monitored area) 
    PNG
    media_image7.png
    528
    315
    media_image7.png
    Greyscale
, and [Page 4, Right Column])
determine that one or more vehicle control systems that provide features during a critical period are not in compliance with a software model for the virtual control system (Skruch [Page 6, Right] a false positive event is detected by analyzing logs from the simulation (determining that vehicle controls systems are not in compliance), with respect to a where the errors could be the result of low quality input data affecting the quality and reliability of the algorithm output (with a model of the virtual control system) “The noisy yaw rate signal or insufficient lane markers recognition status can lead to selecting oncoming vehicle as ACC target which is called a false positive event. Such situations are detected during scripts execution on the collected logs.”, and [Figure 3] data collected from a simulation framework in combination with virtual or re-simulated environment is used for verification (determining that vehicle control systems are), where the ADAS system can be wholly represented in software (a software model for the virtual control system))
determine a modification for the software model based on how the virtual vehicle responded to the dynamic object during the critical period (Skruch [Page 6, Right and Figure 9] a control algorithm is debugged to remove errors after incorrect target selection based on a root cause analysis (determining modifications for the software model), where the errors could be the result of low quality input data affecting the quality and reliability of the algorithm output, where the re-simulation includes a visual display of the same scenario with only the control algorithm modified (how the virtual vehicle responded during the critical period) in order to check if the algorithm is appropriately modified (modifications based on) “Debugging of almost every advanced algorithm is a complicated and time-consuming process … The noisy yaw rate signal or insufficient lane markers recognition status can lead to selecting oncoming vehicle as ACC target which is called a false positive event … Root cause of a false positive event is traced resulting in algorithm tunes and adjustments.  … Logs are re-simulated to check if the problem persists.  Fig. 9. presents the generated output from the script execution before and after the algorithm fix” 
    PNG
    media_image8.png
    679
    397
    media_image8.png
    Greyscale
, and [Page 5, Left and Figure 5] the debugging of the control algorithm can be performed iteratively until the performance is acceptable (based on how the virtual vehicle responded) “This allows in the future for a quick selection of logs from interesting categories and then quick verification of the implemented changes. Data collection and analysis work flow is presented in Fig. 5.” 
    PNG
    media_image9.png
    253
    420
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator disclosed by Han with the re-simulation of test scenarios from data collected from a previous simulation disclosed by Skruch. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the cost to validate the performance of an ADAS system (Skruch: [Page 6, Right Column] “Summing up, the unveiled methodology is a cost effective alternative to perform high resource consuming drives and real world validation.”)

Han in view of Skruch does not appear to explicitly disclose: where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents.

However Gietelink (2007) teaches:
where the dynamic object behaves to contribute to a roadway accident as determined from analysis of real-world roadway accidents (Gietelink (2007): [Page 185 and Figure 8.7] simulation test scenarios are generated by analyzing accident statistics “When only two-vehicle crashes with an occurrence rate above 5% are considered, the four remaining categories are ‘rear-end with vehicle’, ‘head-on’, ‘turning-left’, and ‘crossing-scenario’, as illustrated in Figure 8.7. These scenarios cover 72% of all accidents reported in the NASSCDS and 99% of all vehicle-to-vehicle collisions.” 
    PNG
    media_image10.png
    391
    734
    media_image10.png
    Greyscale
, and Page 184, Top the test scenarios are used in performing, where the simulated vehicles would have behaviors based on the selected scenario as shown in Figure 8.7 “To identify the relevant scenarios for PreScan simulations and VeHIL testing, an accident study is performed”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator with a re-simulation of test scenarios based on data collected from a previous simulation disclosed by Han in Gielink (2007): [Page 191 and Figure 8.14 and Algorithm 5.7] “According to Step 6 of Algorithm 5.7, a limited number of critical scenarios is used in a test schedule for VeHIL testing. Figures 8.14(a), (b), (e), and (f) successively show the corresponding test setup in VeHIL for the selected generic pre-crash scenarios” 
    PNG
    media_image11.png
    370
    730
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    413
    695
    media_image12.png
    Greyscale
)

With regard to claims 4, 11 and 17
assigning the monitored area around the virtual vehicle moving in the virtual roadway environment, wherein the monitored area dynamically moves with the virtual vehicle as the virtual vehicle moves within the virtual roadway environment (Han: [Page 2131, Right and Figure 10-11] a range radar detects objects in front (assigning the monitored area around the virtual vehicle) as the virtual vehicle travels on a highway (monitored area dynamically moves with the virtual vehicle) “Fig. 10 shows the driving scenario of an emergency driving situation. The subject ACC/CA vehicle follows on a preceding vehicle with 1.2 seconds linear coefficient and 2 meters minimum clearance of the clearance policy. It is assumed that a box-shaped obstacle is dropped from the preceding vehicle at 6 seconds and the obstacle is detected by the range radar sensor.  Fig. 11 shows three-dimensional modeling of the city highway on the VTT” 
    PNG
    media_image14.png
    300
    467
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    284
    418
    media_image15.png
    Greyscale
)

With regard to claims 6 and 13, Han in view of Skruch, and further in view of Gietelink (2007) teaches all the elements of the parent claims 1 and 8, and further teaches 
further comprising storing critical period data in a data log that includes critical period data for a plurality of critical periods (Skruch: [Page 4, Right Column] external environment and vehicle state data is stored in a single log-file (storing critical period data in a data log) “As already mentioned, basic information about the traffic situation (general external environment) is taken from the radar and vision systems. …  Additional information about the state of the vehicle, such as velocity, yaw rate, acceleration, brake pedal status, etc., is obtained from the sensors in the vehicle via communication buses. … Because of a large size of a single log-file, it is very inconvenient to copy them and work on them on a PC.”, and [Figure 3] any of the simulated data can be collected and stored, where the simulated data can include one or more critical periods (includes critical period data for a plurality of critical periods) 
    PNG
    media_image16.png
    674
    383
    media_image16.png
    Greyscale
)
wherein the critical period data is a description of a set of features that are present in the first simulation during the particular frame when the critical period is occurring (Skruch: [Page 6, Left Column] various features are stored from the entire first simulation (a description of a set of features that are present) “As a starting point in such test loop iteration, the real world data has to be gathered during the test car drive. Radar looks and raw video frames are being logged with time stamps corresponding to their bus transfer time along with vehicle state data (yaw rate, speed etc.)”, and [Page 5, Right Column] the first simulation includes a test scenario (critical period data during the particular frame when the critical period is occurring) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases.”)

With regard to claim 20, Han in view of Skruch, and further in view of Gietelink (2007) teaches all the elements of the parent claim 14, and further teaches wherein critical period data
is a description of a set of features that are present in the first simulation during the particular frame when the critical period is occurring (Skruch: [Page 6, Left Column] various features are stored from the entire first simulation (a description of a set of features that are present) “As a starting point in such test loop iteration, the real world data has to be gathered during the test car drive. Radar looks and raw video frames are being logged with time stamps corresponding to their bus transfer time along with vehicle state data (yaw rate, speed etc.)”, and [Page 5, Right Column] the first simulation includes a test scenario (critical period data during the particular frame when the critical period is occurring) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases.”)
comes from the first simulation (Skruch: [Page 3, Right Column] the data that comes from the simulation of Han looks the same as the data that would come from a real vehicle since there is no functional difference between the hardware and software performance “Finally, the software is downloaded to the designated hardware, and Hardware-in-the-Loop (HiL) techniques are used to verify that this software behavior is identical to that observed in the MiL and SiL environments”, and [Page 4, Right and Figure 3] data can be obtained from either a Model-in-loop or Software-in-loop comprising a virtual environment (in the first simulation) without any real world data or test car “Raw input signals can also be generated virtually … MotionDesk with ASM Traffic from dSPACE is one of the commercial-off-the-shelf tools that support generating virtual road scenarios” 
    PNG
    media_image16.png
    674
    383
    media_image16.png
    Greyscale
)
does not come from an image captured in a real-world (Skruch: [Page 4, Right Column] data is obtained directly from sensors of the vehicle (does not come from an image) “Additional information about the state of the vehicle, such as velocity, yaw rate, acceleration, brake pedal status, etc., is obtained from the sensors in the vehicle via communication buses”, and [Page 5, Right Column] the ADAS algorithm can be evaluated as Model-in-the-loop in a MATLAB environment (not captured in a real-world) “The designed module (e.g. ACC model) as MATLAB/Stateflow/Simulink model is fed with vectors of data obtained from RWUP or VWUP scenarios. … On this level of integration this technique allows for a quick and simple tuning and debugging of the algorithm using a well-known MATLAB environment.”)

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Skruch, and further in view of Gietelink (2007), and further in view of Gustafsson, N. “Automated Drive Environments and Decision Making” (henceforth “Gustafsson”).  Han, Skruch, Gietelink (2007) and Gustafsson are analogous art because they are in the same field of autonomous vehicles, and because they solve the same problem of testing performance of a virtual control system included in a virtual vehicle.

With regard to claims 2, 9 and 15, Han in view of Skruch, and Gietelink (2007) teaches all the elements of the parent claims 1, 8 and 14, and further teaches 
further comprising storing critical period data from the first simulation that is a description of a set of features that are present in the first simulation during the particular frame when the critical period is occurring (Skruch: [Page 6, Left Column] various features are stored from the entire first simulation (storing data that is a description of a set of features that are present) “As a starting point in such test loop iteration, the real world data has to be gathered during the test car drive. Radar looks and raw video frames are being logged with time stamps corresponding to their bus transfer time along with vehicle state data (yaw rate, speed etc.)”, and [Page 5, Right Column] the first simulation includes a test scenario (critical period data during the particular frame when the critical period is occurring) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases.”, and [Page 4, Right and Figure 3] data can be obtained from either a Model-in-loop or Software-in-loop comprising a virtual environment (in the first simulation) without any real world data or test car “Raw input signals can also be generated virtually … MotionDesk with ASM Traffic from dSPACE is one of the commercial-off-the-shelf tools that support generating virtual road scenarios” 
    PNG
    media_image16.png
    674
    383
    media_image16.png
    Greyscale
)
wherein the second simulation is generated based on the stored critical period data (Skruch Page 3, Right test scenarios using a model of electronic control units can be reused (stored critical period data) “functional test scenarios from MiL are reused to verify additional aspects of ECU functionalities”, and Page 5, Right the re-simulation is performed against the same previously saved test case scenario (second simulation is generated based on) “Development and tuning of the algorithms requires multiple iterations of tests performed on similar and very specific test cases … replaying once collected data for multiple versions of algorithms”)

Han in view of Skruch, and further in view of Gietelink (2007) does not appear to explicitly disclose: that the stored critical period data is limited.

However Gustaffson teaches:
storing critical period data that is limited (Gustaffson [Page 12-13 and Figure 3.3.7] the user can selectively record the simulation results from the buffer during periods when the control system is malfunctioning (storing period data), and the user has full control of the simulation rewind and replay and therefore controls the results in the buffer and is able to record multiple videos from the same buffer (that is limited), and where the control system response would depend on the presence of other vehicles (critical period) “The visualization results are saved to a buffer, thus enabling the user to rewind and record movies post runtime. This function is particularly useful when the control system does not work properly during simulation. It is visually possible to see when the host car does not behave as expected. Then, by rewinding and noting the simulation time, signals that affects behavioural decisions are examined and the control is system corrected” 
    PNG
    media_image17.png
    492
    490
    media_image17.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator with re-simulation of test scenarios disclosed by Han in view of by Skruch, and further in view of Gietelink (2007) with the selective recording of previous simulations disclosed by Gustaffson.  One of ordinary skill in the art would have been motivated to make this modification in order to debug an automated cruise control of a virtual vehicle (Gustaffson: [Page 12-13] “It is visually possible to see when the host car does not behave as expected. Then, by rewinding and noting the simulation time, signals that affects behavioural decisions are examined and the control is system corrected”, and [Page 14 – 15 and Figure 4.1.1] “The software architecture used in this work, … uses a perceived representation, of a static- and a dynamic environment, to plan and govern an automated vehicle … The path is executed if no obstacles are in it, in which case the host car adjusts its velocity by using an ACC component. In that way, a potential collision is avoided.” 
    PNG
    media_image18.png
    664
    837
    media_image18.png
    Greyscale
)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Skruch, and further in view of Gietelink (2007), and further in view of Gupta et al. (US 9443153) (henceforth “Gupta (153)”).  Han, Skruch, Gietelink (2007), and Gupta (153) are analogous art because they are in the same field of autonomous vehicles.

With regard to claim 7, Han in view of Skruch, and further in view of Gietelink (2007) teaches all the elements of the parent claim 6, and does not appear to explicitly disclose: wherein the data log is stored in a cloud server.  


wherein a data log is stored in a cloud server (Gupta (153): [Figure 3] a file containing various vehicle and road features (a data log) is uploaded to the cloud at step 345 (is stored in a cloud server) 
    PNG
    media_image19.png
    677
    496
    media_image19.png
    Greyscale
, and [Column 7, Lines 34 – 37] a vehicle data file (data log) is transmitted to a cloud storage “Then, the checked file may be saved and transmitted to a server or cloud storage [stored in a cloud server] to be processed 340. The processed annotated data points may then be added into a machine learning module 350 of driving behavior and the process is terminated 360”).  
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the vehicle simulator with a re-simulation of test scenarios based on data collected from a previous simulation disclosed by Han in view of Skruch, and further in view of Gietelink (2007) with the method of uploading recorded vehicle data to the cloud for further processing disclosed by Gupta (153).  One of ordinary skill in the art would have been motivated to make this modification in order to perform modeling based on the recorded data (Gupta (153): [Column 3, Lines 29 – 31] “a fourth point where the labelled data frames may be uploaded to a cloud for processing and integration into a behavior learning model”, and [Figure 1] the annotated file is uploaded to the cloud to generate behavior models 
    PNG
    media_image20.png
    509
    691
    media_image20.png
    Greyscale
).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Geiger et al. (US 2018/0067491) teaches detecting objects close to a vehicle using events.
Tanzmeister, G. (US 2015/0310146) teaches detecting static and dynamic objects in the context of driver assistance systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129